Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The claim interpretation remains consistent with Examiner’s statements of the office action dated 09/07/2022.

Claim Rejections - 35 USC § 112
The rejections under 35 U.S.C. 112 second and fourth paragraphs are withdrawn in view of the present claim amendments. 

Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered claim 20 is crossed out as though cancelled but still has claim limitations.  For the purpose of this examination it has been renumbered/maintained as claim 20.


Claim Rejections - 35 USC § 102/103

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6 and 11-20 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kashima et al. (US 20160207828 A1) and referred to as Kashima herein after.
Regarding claims 1-2, 4, 13-14, and 20, Kashima discloses a general method of removing residue containing one or more insoluble lithium phosphate compounds from a surface [0014]-[1119] or [0071]-[0085], [0101] described in further detail below.
Kashima discloses a method comprising:
	submitting glasses, such as boron silicate glass [0034],  having a composition as disclosed in at least [0040]

    PNG
    media_image1.png
    616
    537
    media_image1.png
    Greyscale

Which overlaps with the glass composition of the present application as disclosed in the specification [0063].
Kashima discloses submitting the glass composition to an ion-exchange treatment [0044] by submersing the glass in a molten salt [0045] where an alkali metal ion of smaller radii is exchanged for one of larger radii to create compressive stresses, inherent to one in the art,  Kashima specifically discloses Li ions would typically be exchanged for Na or K ions [0044].  Kashima describes the ion exchange process generally below 500-600 degrees Celsius [0046] and for potassium nitrate, higher than 330 degrees Celsius [0046].
Kashima states the molten salt contains:

    PNG
    media_image2.png
    137
    523
    media_image2.png
    Greyscale

Thus overlapping with the phosphate salts in the molten salt bath of the specification of the present application at least [0026] of the specification of the present application.
Kashima discloses heating a salt bath comprising a phosphate salt and at least one source of alkali metal cations to a temperature greater than 360°C; contacting at least a portion of an ion-exchangeable substrate, the glass discussed above, comprising lithium cations with the salt bath, whereby at least a portion of the lithium cations diffuse from the ion-exchangeable substrate into the salt bath and are dissolved in the salt bath;
Where Kashima discloses an overlapping composition of borosilicate glass in a salt bath of the same suggested composition at the same overlapping temperatures then the same product of a surface with the claimed insoluble lithium phosphate necessarily exists.
MPEP 2131.03: Prior Art which teaches a range within, overlapping or touching the claimed range anticipated if the prior art range discloses the claimed range with “sufficient specificity” anticipates the claimed product.

MPEP2112.01 states Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).

such as the removal of precipitate of lithium phosphates which adhere to the ion exchanged lithium containing glass, cannot form the basis of patentability. Allen et al. v. Cae, 57 USPQ 136; In re Maeder et al. 143 USPQ 249. 
The burden remains on the Applicant to show that the method taught by Kashima would not yield any insoluble lithium phosphate compounds.  
Applicant must be scientifically pointed out NO such ranges taught by Kashima could result in present claim 1 to properly contest that the ion exchange process on the glass of Kashima would yield the claimed insoluble lithium phosphate deposits.

Alternatively it would have been obvious to one having ordinary skill in the art at the time the invention was made to optimize the composition of the salt bath within the ranges and materials taught by Kashima, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
It would have been obvious to one having ordinary skill in the art to have determined the optimum value of a cause effective variable such as [spray droplet size] through routine experimentation in the absence of a showing of criticality in the claimed size. In re Woodruff, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990). 

In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. It would have been obvious to one having ordinary skill in the art to have determined the optimum values of the relevant process parameters through routine experimentation in the absence of a showing of criticality.


Kashima discloses after the acid treatment, or cleaning with an aqueous solution, the ion exchanged glass may be washed with pure water like step 4 of Kashima [0101], shown in an example of Kashima [0151], thus Kashima discloses rinsing after the acid treatment.  
Regarding claims 3, 5-6 and 15-17, Kashima discloses the acid concentration in the cleaning aqueous solution of 0.1-20 wt.% at 100 degrees Celsius or lower [0083] from 1 minute to 2 hours preferably [0084]
MPEP 2131.03: Prior Art which teaches a range within, overlapping or touching the claimed range anticipated if the prior art range discloses the claimed range with “sufficient specificity” anticipates the claimed product.
Alternatively, the optimum amount of acid by weight in the solution may be optimized
by one skilled in the art depending on type and the temperature of acid used and the treating time, and preferably without risk of corrosion to the container [0085] it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
It would have been obvious to one having ordinary skill in the art to have determined the optimum value of a cause effective variable such as [spray droplet size] through routine experimentation in the absence of a showing of criticality in the claimed size. In re Woodruff, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990). 

In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. It would have been obvious to one having ordinary skill in the art to 

Additionally regarding claim 17, Kashima discloses including the inorganic salt in the salt bath thus one skilled in the art would expect this to occur prior to contacting the substrate with the salt bath.  
Regarding claims 11-12, MPEP 2112.01 states Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
The insoluble lithium phosphate compounds would be chemically expected from the process taught by Kashima as would the soluble lithium hydrogen phosphate compounds after submitting the ion exchanged glass to the acid wash.  The burden remains on the Applicant to show that these compounds would not be expected from the disclosure of Kashima or the optimization of ranges made obvious above.
Regarding claim 18, Kashima discloses phosphate salts in [0047] as included herein for convenience

    PNG
    media_image2.png
    137
    523
    media_image2.png
    Greyscale

Regarding claim 19, Kashima discloses a molten salt bath of sodium nitrate or potassium nitrate at least [0044]-[0046].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 13-14 is/are also rejected under 35 U.S.C. 103 as being unpatentable over Kashima as applied to claim 13 above, and further in view of Saito (US 20030164005) referred to as Saito herein after.
Claims 1-2 and 13-14 also recite tartaric acid.  Kashima fails to disclose tartaric acid.
In analogous art of chemically reinforcing a borosilicate glass containing lithium [0020] via an ion-exchange treatment in a salt bath of potassium nitrate or sodium nitrate [0003]-[0006] Saito discloses an acid wash with overlapping acids as Kashima as well as tartaric acid among other to dissolve foreign matters deposited on glass [0039].
It would be obvious to one skilled in the art to use any suitable acid solutions known in the art to dissolve foreign matters deposited throughout the ion exchange process on the lithium containing borosilicate glass to ensure purity.
One skilled in the art would also recognize from the combined disclosures of Kashima and Saito that this would dissolve the inherent foreign lithium phosphate foreign matters that would be expected to deposit on the glass when an inorganic phosphate salt as taught by Kashima is included in the salt bath because Kashima discloses these acids for an acid wash and Saito discloses additional acids for the same purpose.  Absent any specific showing of Applicant that these chemical processes would not exist claims 1-2 and 13-14 are known and made obvious as described herein.

Claims 7-10 is/are also rejected under 35 U.S.C. 103 as being unpatentable over Kashima as applied to above and further in view of Hiroaki et al. (US 7281394 B2).
Regarding claims 7-10, it is unclear how the surface from which the insoluble lithium phosphate is a surface of an ion-exchange tank containing a salt bath during treatment of a lithium-containing glass material in the salt bath, the salt bath comprising a phosphate salt and at least one source of alkali metal cations larger than lithium cations.
The method of removing the residue containing one or more insoluble lithium phosphate compounds from a surface comprising: soaking the surface in a cleaning aqueous solution cannot occur on the surface of the ion-exchange tank simultaneously to containing a salt bath.
Hiroaki discloses a method of chemically strengthening borosilicate glass via ion-exchange with sodium nitrate or potassium nitrate (Col 2; lines 30-36) wherein small particles (Iron and steel are used for example) Col 2; lines 6-17, adhere to the glass. Hiroaki discloses removing such particles from the salt bath via a filter and can be dissolved by an acid (at least claim 4).
Hiroaki teaches that impurities exist in the salt bath as well as on the glass thus it would be obvious to one skilled in the art to remove impurities from the salt bath or salt bath tank of Kashima using an acid.
Kashima discloses chemically strengthening using a salt bath of potassium nitrate or sodium nitrate on borosilicate glass like Ikeda and Ikeda suggests dissolving impurities from the salt bath using an acid, it would be obvious to one skilled in the art to try cleaning the tank with an acid to dissolve impurities with reasonable expectation of success.  

Where there is a reason to modify or combine the prior art to achieve the claimed invention, the claims may be rejected as prima facie obvious provided there is also a reasonable expectation of success. In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) 

It is also noted Kashima removes insoluble lithium phosphate impurities by washing with an acid and then dissolving with water/ and or alkaline solution thus it would be obvious to use this combined acid treatment in the tank of Kashima with reasonable expectation of success for removing such impurities.
Regarding claims 8-10, Kashima discloses the acid concentration in the cleaning aqueous solution of 0.1-20 wt.% at 100 degrees Celsius or lower [0083] from 1 minute to 2 hours preferably [0084]
MPEP 2131.03: Prior Art which teaches a range within, overlapping or touching the claimed range anticipated if the prior art range discloses the claimed range with “sufficient specificity” anticipates the claimed product.
Alternatively, the optimum amount of acid by weight in the solution may be optimized
By one skilled in the art depending on type and the temperature of acid used and the treating time, and preferably without risk of corrosion to the container [0085] it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
It would have been obvious to one having ordinary skill in the art to have determined the optimum value of a cause effective variable such as [spray droplet size] through routine experimentation in the absence of a showing of criticality in the claimed size. In re Woodruff, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990). 

In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. It would have been obvious to one having ordinary skill in the art to have determined the optimum values of the relevant process parameters through routine experimentation in the absence of a showing of criticality.


Claim 18 is/are also rejected under 35 U.S.C. 103 as being unpatentable over Kashima as applied to claim 13 above, and further in view of Irisawa (WO 2014045978) referred to as Irisawa herein after.
Further regarding claim 18, claim 13 from which claim 18 depends is a method of preparing strengthened glass or glass-ceramic as taught by Kashima above.  Kashima discloses a method of chemically strengthening glass through ion exchange and providing an inorganic salt for a fusing agent.  Kashima also discloses exchanging lithium ions with potassium or sodium ions.  Kashima fails to disclose all the inorganic salts required by claim 18.
In an analogous art Irisawa discloses submitting a lithium containing glass to ion exchange with larger alkali ions such as potassium nitrate.  Irisawa discloses providing an inorganic phosphate salts to the salt bath, similar to Kashima, to ensure constant ion-exchange at least [0021]-[0022]
Examples of potassium phosphate include potassium orthophosphate (K 3PO4), potassium pyrophosphate (K 4P2O7 ), and potassium metaphosphate, and potassium orthophosphate is used for the total ion exchange capacity of the added anionic species. It is preferable from the viewpoint of life extension efficiency and uniform ion exchange of the glass.
Thus it would be obvious to one of ordinary skill in the art to use other known inorganic phosphate salts as taught by Irisawa to ensure constant and efficient ion-exchange.

18 is/are also rejected under 35 U.S.C. 103 as being unpatentable over Kashima as applied to claim 13 above, and further in view of Volkl (US 20160340238 A1) referred to as Volkl herein after.
Further regarding claim 18, claim 13 from which claim 18 depends is a method of preparing strengthened glass or glass-ceramic as taught by Kashima above.  Kashima discloses a method of chemically strengthening glass through ion exchange and providing an inorganic salt for a fusing agent.  Kashima also discloses exchanging lithium ions with potassium or sodium ions.  Kashima fails to disclose all the inorganic salts required by claim 18.
In an analogous art Volkl discloses submitting a lithium containing glass ceramic to ion exchange with larger alkali ions such as potassium nitrate [0076], [0078].  Volkl discloses providing an inorganic salt to the salt bath, similar to Kashima, with a phosphate salt to bind the lithium ions to ensure constant ion-exchange see paragraph [0080] of Volkl included herein:

    PNG
    media_image3.png
    132
    441
    media_image3.png
    Greyscale

Thus it would be obvious to one of ordinary skill in the art to use other known inorganic phosphate salts such as K2HPO4 to bind with the lithium and ensure constant ion-exchange.
Claim 18 is/are also rejected under 35 U.S.C. 103 as being unpatentable over Kashima as applied to above, and further in view of Volkl (US 20160340238 A1) referred to as Volkl herein after.
Kashima discloses a method of chemically strengthening glass through ion exchange and providing an inorganic salt for a fusing agent.  Kashima also discloses exchanging lithium ions with potassium or sodium ions.  Kashima fails to disclose all the organic salts required by claim 18.


    PNG
    media_image3.png
    132
    441
    media_image3.png
    Greyscale

Thus it would be obvious to one of ordinary skill in the art to use other known inorganic phosphate salts such as K2HPO4 to bind with the lithium and ensure constant ion-exchange.


Response to Arguments
Applicant's arguments filed 01/07/2022 have been fully considered but they are not persuasive.
Claim Rejections — 35 U.S.C. § 112(b)/(d)
These arguments are moot because the previous rejections under 35 U.S.C. 112 have been withdrawn in view of the present claim amendments.
Claim Rejections — 35 U.S.C. § 102/103
Applicant argues Kashima does not disclose a process that exposes a surface with an “insoluble lithium phosphate compound” to “a cleaning aqueous solution having a pH less than 5” as recited in amended independent claims 1 and 13.
In response to this argument,  Examiner has shown that Kashima discloses a glass composition overlapping with sufficient specificity with that of the present specification to show anticipation Examiner has shown Kashima putting said glass through the same method steps as disclosed in the 
MPEP 2112.01 states:
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Claims were directed to a titanium alloy containing 0.2-0.4% Mo and 0.6-0.9% Ni having corrosion resistance. A Russian article disclosed a titanium alloy containing 0.25% Mo and 0.75% Ni but was silent as to corrosion resistance. The Federal Circuit held that the claim was anticipated because the percentages of Mo and Ni were squarely within the claimed ranges. The court went on to say that it was immaterial what properties the alloys had or who discovered the properties because the composition is the same and thus must necessarily exhibit the properties.)

See also, The interpretation of In re Best  
T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). In In re Crish, 393 F.3d 1253, 1258, 73 USPQ2d 1364, 1368 (Fed. Cir. 2004), the court held that the claimed promoter sequence obtained by sequencing a prior art plasmid that was not previously sequenced was anticipated by the prior art plasmid which necessarily possessed the same DNA sequence as the claimed oligonucleotides. The court stated that "just as the discovery of properties of a known material does not make it novel, the identification and characterization of a prior art material also does not make it novel.

The rejection provides citations in the prior art and the present specification of the glass composition and ion exchange treatment, wherein the present specification also covers several compositions, thus the rejection of anticipation over Kashima above relies on a method in the prior art with compositions and steps of sufficient specificity wherein the method results in a product with a specific inherent property of insoluble lithium phosphate compounds on the surface thereof.
Sufficient specificity recited above is described in MPEP 2131.03
[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art." Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)) (emphasis in original) (Claims to titanium (Ti) alloy with 0.6-0.9% nickel (Ni) and 0.2-0.4% molybdenum (Mo) were held anticipated by a graph in a Russian article on Ti-Mo-Ni alloys because the graph contained an actual data point 

The PTO has provided a sound basis for that the product of ion-exchanged glass in the prior art Kashima yields a glass with lithium phosphate on the surface.  Applicant has provided no sound reasoning that the glass of the overlapping composition with sufficient specificity undergoing the same ion-exchange steps would not yield a glass having insoluble lithium phosphate compounds on the surface before or after a potential rinsing step.  Examiner maintains this portion of the rejection.
Applicant argues The Examiner’s statement “can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product.” See MPEP § 2112.01.
Applicant states the Examiner’s proposed inherency in the rejection requires selection of a specific glass composition and a specific bath composition from a wide variety of disclosed options in Kashima. Thus, Kashima describes many options for the glass composition and the bath composition that would not result in the formation of the insoluble lithium phosphate compounds of the present claims. 
In response to this statement, the specification also covers a wide variety and many options for the glass composition and the bath composition.  Applicant has not provided reason or evidence as necessitated to overcome the rejection to which Kashima would not result in a glass with Lithium phosphate on the glass.  Examiner has additionally provided reason one of ordinary skill in the art would optimize the ranges of the glass composition and ion-exchange treatments well known in the art.  Applicant has not indicated any difference between the so-called numerous options of Kashima and those in the present specification that would constitute as any evidence that the suggested ion-exchanged glass of Kashima, which overlaps with the present specification, would not inherently yield some insoluble lithium phosphate compounds as evidenced by the embodiments of the present specification.

Although the claim is not directed to a product, Applicant is arguing the product of Kashima would not inherently contain an insoluble lithium phosphate at the time of acid treatment as required by claims 1 and 13 in view of the specification particularly because Kashima requires
In re Marosi, 710 F.2d 799, 803, 218 USPQ 289, 292-33 (Fed. Cir. 1983) (The claims were directed to a zeolite manufactured by mixing together various inorganic materials in solution and heating the resultant gel to form a crystalline metal silicate essentially free of alkali metal. The prior art described a process of making a zeolite which, after ion exchange to remove alkali metal, appeared to be "essentially free of alkali metal." The court upheld the rejection because the applicant had not come forward with any evidence that the prior art was not "essentially free of alkali metal" and therefore a different and nonobvious product.)

It is the opinion of the Examiner that this is a completely inaccurate statement or citation of [0079] of Kashima. The applicable portion In re Marosi, 710 F.2d 799, 803, 218 USPQ 289, 292-33 (Fed. Cir. 1983) is that [0079] of Kashima states “it is preferable that the glass is washed at 0 to 100 degrees Celsius. From the viewpoint of completely removing the adhered salts. “ a preferred result by no means indicates to one skilled in the art that the result is achieved.  It actually indicates that the result is preferable, or desired, but likely does not occur.  Again, Applicant has not come forward with any evidence that NO insoluble lithium phosphate would exist on the surface of the glass in Kashima as discussed in the rejection.  Furthermore, even in the event that insoluble lithium phosphate would not result on the ion-exchanged glass surface to any extent in some situations (as remarked by Applicant, and which Examiner does not agree to) This does not negate the fact that Kashima also discloses the presently claimed invention.
even if it were subjected to water.  For example at least [0042] of the specification of the present application indicates that at least one insoluble lithium phosphate compound as defined in the specification would exist because “insoluble” is defined in [0041], thus even if subjected to a water treatment as indicated [0079] of Kashima, these insoluble lithium phosphate compounds as defined by the claims in view of the specification would exist.  Applicant’s argument hinges on the fact that the claim requires an insoluble lithium phosphate on the surface of the glass where the present specification supports that there would be to some extent an insoluble lithium phosphate and again Applicant has not come forward with any evidence otherwise.  
It should be noted the claims are open-ended and do not prohibit a rinsing step with water., thought regardless of the rinsing there is not evidence to support that insoluble lithium phosphate residue would not exist on the glass with or without rinsing. Lastly,  Applicant should note Kashima discloses the washing step is preferable, but not required [0101].
As stated in the rejection, The mere observation of still another beneficial result of an old process, such as the removal of precipitate of “insoluble” lithium phosphates which adhere to the ion exchanged lithium containing glass already known in the art, cannot form the basis of patentability. Allen et al. v. Cae, 57 USPQ 136; In re Maeder et al. 143 USPQ 249. 
Kashima discloses the acid treatment with a pH of less than 7 including hydrochloric acid, sulfuric acid, phosphoric acid, acetic acid, oxalic acid, carbonic acid, citric acid etc. which may also be combined [0082], thus  Applicant arguments regarding the pH are not substantive.
Applicant has not argued the 103 rejection of independent claims 1 or 13 in the rejection over claims 1 or 13 under 35 U.S.C. § 102/103.
Claim Rejections — 35 U.S.C. § 103
Applicant remarks It is not clear how Saito is intended to be combined with Kashima to reject claims 1, 2, 13, and 14, as all of these claims were previously rejected over Kashima alone, and claims 1 and 2 do not depend from claim 13 and Saito was not cited in the Office Action to address any of the above described differences between Kashima and amended independent claims 1 and 13
In response to this argument Saito was and is relied on for the disclosure of tartaric acid as indicated in the rejection of the previous office action and repeated above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JODI COHEN FRANKLIN whose telephone number is (571)270-3966. The examiner can normally be reached Monday-Friday 8 am-4 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindelang can be reached on (571) 270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JODI COHEN FRANKLIN
Primary Examiner
Art Unit 1741



/JODI C FRANKLIN/Primary Examiner, Art Unit 1741